FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AUDON GRAGEOLA-BERUMEN, a.k.a.                    No. 07-70153
Audon Berumen Grageola,
                                                  Agency No. A041-320-065
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Audon Grageola-Berumen, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and constitutional claims, Khan v. Holder,

584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

      Grageola-Berumen does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1996 conviction for

continuous sexual abuse of a child under 14 years of age in violation of California

Penal Code § 288.5.

      The agency determined that Grageola-Berumen is ineligible for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Grageola-Berumen’s legal challenges to this

determination are foreclosed by Abebe v. Mukasey, 554 F.3d 1203, 1208 n.7 (9th

Cir. 2009) (en banc).

      The agency did not err in concluding that Grageola-Berumen’s sexual abuse

of a minor aggravated felony conviction rendered him ineligible for relief pursuant

to 8 U.S.C. § 1182(h). See Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1055 (9th

Cir. 2005).

      The government’s March 12, 2008, motion to hold this case in abeyance is

denied as moot.

      PETITION FOR REVIEW DENIED.


                                          2                                      07-70153